Citation Nr: 1034191	
Decision Date: 09/13/10    Archive Date: 09/21/10

DOCKET NO.  07-17 948	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, 
Illinois


THE ISSUES

1.  Entitlement to service connection for post-traumatic stress 
disorder (PTSD). 

2.  Entitlement to service connection for hypertension to include 
as secondary to PTSD. 

3.  Entitlement to service connection for a gastrointestinal 
disorder due to medication. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Nadine W. Benjamin, Counsel


INTRODUCTION

The Veteran (appellant) served on active duty from September 1952 
to October 1955.  

This matter comes to the Board of Veterans' Appeals (Board) on 
appeal from a rating decision of the Department of Veterans 
Affairs (VA) Regional Office (RO) in Chicago, Illinois.  

Please note this appeal has been advanced on the Board's docket 
pursuant to 38 C.F.R. § 20.900(c) (2009).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).

The issues of entitlement to service connection for hypertension 
to include as secondary to PTSD and entitlement to service 
connection for a gastrointestinal disorder due to medication are 
addressed in the REMAND portion of the decision below and are 
REMANDED to the RO via the Appeals Management Center (AMC), in 
Washington, DC.  

The issue of entitlement to a total disability rating has been 
raised by the record.  (See, August 2005 letter from a VA 
physician).  The Board does not have jurisdiction over it and it 
is referred to the originating agency for appropriate action.


FINDINGS OF FACT

1.  The Veteran has currently been diagnosed with PTSD.  

2.  When resolving doubt in the Veteran's favor, the Veteran's 
account of his stressors is credible and consistent with the 
places, types and circumstances of his service.  

3.  In an August 2005 statement a VA psychiatrist who has been 
treating the Veteran diagnosed the Veteran with PTSD based on his 
claimed in-service stressors while stationed in Korea.   


CONCLUSION OF LAW

PTSD was incurred during the Veteran's active duty military 
service.  38 U.S.C.A.  § 1110 (West 2002); 38 C.F.R. §§ 3.303, 
3.304(f) (2009); 75 Fed.  Reg. 39,843 (July 13, 2010), with 
correcting amendments at 75 Fed. Reg. 41,092 (July 15, 2010). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

VCAA

As the Board's decision to grant service connection for PTSD 
herein constitutes a complete grant of the benefit sought on 
appeal, no further action is required to comply with the Veterans 
Claims Assistance Act of 2000 and the implementing regulations.   

Service Connection for PTSD

The Veteran contends that he has an acquired psychiatric 
disorder, to include PTSD, as a result of his military service.  
Specifically, he alleges that, while assigned to the 194th combat 
engineering unit while in Korea in 1953, he was in a unit which 
was responsible for maintaining the roads and keeping the supply 
lines open.  He claims his unit faced frequent artillery shelling 
and that he witnessed wounded soldiers and dead soldiers as well 
as mangled bodies.  He indicates that he spent 15-16 months in 
Korea.  He further claims that the unit received incoming enemy 
fire (artillery, mortars, and small arms fire), that he had guard 
duty and was fearful for his life, and that he witnessed the 
after effects of such attacks on other soldiers.  Therefore, he 
alleges that service connection is warranted for an acquired 
psychiatric disorder, to include PTSD. 

Service connection may be granted for disability resulting from 
disease or injury incurred in or aggravated by active military 
duty.  38 U.S.C.A. § 1110.  Service connection may also be 
granted for any disease diagnosed after discharge when all the 
evidence, including that pertinent to service, establishes that 
the disease was incurred in service.  38 C.F.R. § 3.303(d).

Service connection for PTSD requires medical evidence 
establishing a diagnosis of the condition, credible supporting 
evidence that the claimed in-service stressor occurred, and a 
link, established by medical evidence, between current 
symptomatology and the claimed in-service stressor, is required.  
See 38 C.F.R. § 3.304(f).  With regard to the second PTSD element 
as set forth in 38 C.F.R. § 3.304(f), evidence of an in-service 
stressor, the evidence necessary to establish that the claimed 
stressor actually varies depending on whether it can be 
determined that the Veteran "engaged in combat with the enemy."   
See 38 U.S.C.A. § 1154(b); 38 C.F.R. 3.304(d).  

If it is determined through military citation or other supportive 
evidence that a Veteran engaged in combat with the enemy, and the 
claimed stressors are related to combat, the Veteran's lay 
testimony regarding the reported stressors must be accepted as 
conclusive evidence as to their actual occurrence and no further 
development or corroborative evidence will be necessary.  See 38 
C.F.R. § 3.304(f).

Prior to July 13, 2010, VA had generally required that, where a 
determination is made that the Veteran did not "engage in combat 
with the enemy," or the claimed stressor is not related to 
combat, the Veteran's lay testimony alone will not be enough to 
establish the occurrence of the alleged stressor.  See Moreau v. 
Brown, 9 Vet. App. 389, 395 (1996); Dizoglio v. Brown, 9 Vet. 
App. 163, 166 (1996).  In such cases, the record must contain 
service records or other statements as to the occurrence of the 
claimed stressor.  See West (Carlton) v. Brown, 7 Vet. App. 70, 
76 (1994); Zarycki v. Brown, 6 Vet. App. 91, 98 (1993).  

However, effective July 13, 2010, VA has amended its adjudication 
regulations governing service connection for PTSD by 
liberalizing, in certain circumstances, the evidentiary standard 
for establishing the required in-service stressor.  Specifically, 
the final rule amends 38 C.F.R. § 3.304(f) by redesignating 
current paragraphs (f)(3) and (f)(4) as paragraphs (f)(4) and 
(f)(5), respectively, and by adding a new paragraph (f)(3) that 
reads as follows: 

(f)(3) If a stressor claimed by a Veteran is related to the 
Veteran's fear of hostile military or terrorist activity and a VA 
psychiatrist or psychologist, or a psychiatrist or psychologist 
with whom VA has contracted, confirms that the claimed stressor 
is adequate to support a diagnosis of [PTSD] and that the 
Veteran's symptoms are related to the claimed stressor, in the 
absence of clear and convincing evidence to the contrary, and 
provided the claimed stressor is consistent with the places, 
types, and circumstances of the Veteran's service, the Veteran's 
lay testimony alone may establish the occurrence of the claimed 
in-service stressor.  For purposes of this paragraph, "fear of 
hostile military or terrorist activity" means that a Veteran 
experienced, witnessed, or was confronted with an event or 
circumstance that involved actual or threatened death or serious 
injury, or a threat to the physical integrity of the Veteran or 
others, such as from an actual or potential improvised explosive 
device; vehicle-imbedded explosive device; incoming artillery, 
rocket, or mortar fire; grenade; small arms fire, including 
suspected sniper fire; or attack upon friendly military aircraft, 
and the Veteran's response to the event or circumstance involved 
a psychological or psycho-physiological state of fear, 
helplessness, or horror.

The provisions of this amendment apply to applications for 
service connection for PTSD that are received by VA on or after 
July 13, 2010; were received by VA before July 13, 2010 but have 
not been decided by a VA regional office as of July 13, 2010; are 
appealed to the Board on or after July 13, 2010; were appealed to 
the Board before July 13, 2010 but have not been decided by the 
Board as of July 13, 2010; or are pending before VA on or after  
July 13, 2010 because the United States Court of Appeals for 
Veterans Claims vacated a Board decision on an application and 
remanded it for readjudication.  75 Fed. Reg. 39,843 (July 13, 
2010), with correcting amendments at 75 Fed. Reg. 41,092 (July 
15, 2010).  As the Veteran's claim was appealed to the Board 
before July 13, 2010, but had not been decided by the Board as of 
July 13, 2010, the amended regulations apply to the instant 
claim. 

Once the claimed stressor has been verified, the Veteran's 
personal exposure to the event may be implied by the evidence of 
record.  A Veteran need not substantiate his actual presence 
during the stressor event; the fact that the Veteran was assigned 
to and stationed with a unit that was present while such an event 
occurred strongly suggests that he was, in fact, exposed to the 
stressor event.  See Pentecost v. Principi, 16 Vet. App. 124 
(2002); Suozzi v. Brown, 10 Vet. App. 307 (1997).

When there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of a 
matter, the Secretary shall give the benefit of the doubt to the 
claimant.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; See also 
Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  

The Board initially notes that the Veteran did not engage in 
combat with the enemy and he has not so contended.  In this 
regard, his service personnel records are unavailable and noted 
to be fire-related.  The Board is aware that in such situations, 
it has a heightened obligation to explain its findings and 
conclusions and carefully consider the benefit-of-the-doubt rule.  
Cuevas v. Principi, 3 Vet. App. 542, 548 (1992); O'Hare v. 
Derwinski, 1 Vet. App. 365, 367 (1991.  The Veteran's DD 214 
however, does reflect that he received the Korean Service Medal 
and that he had one year, five months and 14 days of foreign 
service.  He was also noted to have received the UNSM, NDSM and 
the Merit Unit Emblem.  Additionally, the Veteran's alleged 
stressors of seeing wounded and dead soldiers and being attacked 
while maintaining the supply routes which he claimed occurred 
during the combat-like conditions in Korea, are related to his 
fear of hostile military or terrorist activity and are reasonably 
consistent with the places, types, and circumstances of his 
service.  Therefore, the Board finds that the Veteran's lay 
testimony alone establishes the occurrence of these claimed in-
service stressors.  See 75 Fed. Reg. 39,843 (July 13, 2010), with 
correcting amendments at 75 Fed. Reg.  41,092 (July 15, 2010).   

The Veteran's service treatment records show, no complaint, 
diagnosis or treatment for any psychiatric complaints.  On the 
Veteran's October 1955 separation examination, no history of 
complaints was noted and he was found on clinical evaluation to 
be psychiatrically normal.  

VA records show that in March 1997 the Veteran was evaluated for 
depression.  It was noted that he served in Korea as an engineer.  
He reported being treated for depression and that he was taking 
medication.  It was noted that when he was asked about his 
experiences in Korea he became emotional and angry.  Alcohol 
dependence, amnesic disorder secondary to ETOH and depressive 
disorder were diagnosed. 

In August 2005, a VA psychiatrist, Dr. Durai, indicated that the 
Veteran is under his care and that his diagnosis is PTSD.  It was 
noted that the Veteran is a Korean War Veteran and spent 16 
months in Korea in a combat engineering unit.  It was reported 
that the Veteran witnessed a number of extremely traumatic events 
including witnessing mangled bodies and injured soldiers.  It was 
stated that the Veteran was exhibiting a number of symptoms of 
PTSD ever since he returned from combat.  It was reported that he 
had repeated and distressing recollection of the events from 
Korea and that any reminders of his combat experience arouse 
intense psychological and physiological arousal.  The examiner 
stated that he considered the Veteran to be totally and 
permanently disabled due to PTSD.  

VA outpatient treatment records dated in 2005 show treatment of 
the Veteran for psychiatric complaints by Dr. Durai.  In June 
2005, he was diagnosed with dysthymia.  In August 2005, it was 
noted that he was a Korean Veteran and that the Veteran dated his 
symptoms back to the 1950s.  It was reported that the Veteran 
took part in combat operations for 5 months and was in Korea for 
nearly one and a half years in the Army combat engineering unit.  
The Veteran reported seeing a lot of mangled bodies and injured 
soldiers and that his unit also faced frequent artillery barrage 
and the Veteran reported being in a state of panic while in 
Korea.  PTSD and recurrent depression were diagnosed.  Similar 
findings were noted on VA treatment in September 2005, October 
2005, December 2005, and February 2006.  In light of the recent 
revisions to 38 C.F.R. § 3.304(f), as outlined above, the Board 
finds that the evidence of record sufficiently satisfies the 
criteria necessary to confirm the Veteran's stressors.  
Initially, the Veteran's claimed stressors relate to "fear of 
hostile or terrorist activity," within the meaning of 38 C.F.R. § 
3.304(f)(3).  See 75 Fed. Reg. 39852 (July 13, 2010).  The 
Veteran's statements of being exposed to enemy fire are credible.  
In addition, a VA psychiatrist who is treating the Veteran has 
diagnosed the Veteran with PTSD.  In other words, the VA examiner 
confirmed that the Veteran's claimed stressors adequately 
supported a diagnosis of PTSD.  As highlighted previously, and 
based on the evidence of record, the Board finds the Veteran's 
stressors are consistent with the places, types and circumstances 
of his service and that there is no clear and convincing evidence 
to the contrary.  See Buchanan, 451 F.3d at 1335.  Therefore, the 
Veteran's lay statements sufficiently establish the occurrence of 
his claimed stressors.  See 75 Fed. Reg. 39852 (July 13, 2010). 

Therefore, as the Veteran's claimed stressors are reasonably 
consistent with the places, types, and circumstances of his 
service; and the August 2005 VA psychiatrist confirmed that the 
claimed stressors are adequate to support a diagnosis of PTSD as 
well as that the Veteran's symptoms are related to the claimed 
stressors, the Board finds that service connection for PTSD is 
warranted.  38 U.S.C.A. § 1110; 38 C.F.R. §§ 3.303, 3.304(f); 75 
Fed. Reg. 39,843 (July 13, 2010), with correcting amendments at 
75 Fed. Reg. 41,092 (July 15, 2010).  

The Board recognizes that none of the Veteran's other diagnosed 
psychiatric disorders, i.e. dysthymic disorder and depressive 
disorder, have been clinically related to his military service.  
However, as this decision grants service connection for PTSD and 
his depression has been associated with his PTSD, the Board need 
not further consider whether service connection is warranted for 
his other psychiatric disabilities, as those are encompassed in 
his PTSD claim.  Clemons v. Shinseki, 23 Vet. App.  1 (2009).  



ORDER

Service connection for PTSD is granted.  


REMAND

Unfortunately, a remand is required in this case.  Although the 
Board sincerely regrets the additional delay, it is necessary to 
ensure that there is a complete record upon which to decide the 
Veteran's claim so that he is afforded every possible 
consideration.  

The record indicates that in July 1987 the Veteran filed for 
benefits from Social Security Administration (SSA) and that 
benefits were granted in 1996.  The medical and legal documents 
pertaining to his application and grant of benefits have not been 
associated with the claims folder.  The possibility that SSA 
records could contain evidence relevant to the claim cannot be 
foreclosed absent a review of those records.  Quartuccio v. 
Principi, 16 Vet. App. 183, 188 (2002).  

The Veteran has claimed that he has hypertension secondary to 
PTSD.  He has been diagnosed with hypertension.  (See VA 
examination of March 1997).  In view of the Board's decision 
above, the claim must be remanded to obtain an examination and 
nexus opinion on this issue.  He has also claimed service 
connection for a stomach disorder secondary to medication usage.  
He has been treated by VA for gastric complaints (See, VA record 
of January 2006) and has been prescribed various medications 
including medication for PTSD, for which he is now service-
connected.  The record also indicates that the Veteran was 
treated in service in July 1953 for abdominal pain and medication 
was prescribed.  Thus an examination and opinion should be 
obtained on this issue.  See McClendon v. Nicholson, 20 Vet. App. 
79 (2006).  

The Veteran stated he was treated at the VA facility since 1996.  
(See VA examination of March 1997).  He has testified that he has 
been treated at the VA facility in Chicago since he came out of 
service.  VA treatment records prior to 2005 are not of record.  
The Board emphasizes that records generated by VA facilities that 
may have an impact on the adjudication of a claim are considered 
constructively in the possession of VA adjudicators during the 
consideration of a claim, regardless of whether those records are 
physically on file.  See Dunn v. West, 11 Vet. App. 462, 466-67 
(1998); Bell v. Derwinski, 2 Vet. App. 611, 613 (1992).  Hence, 
the RO should obtain any records of treatment from VAMC in 
Chicago, since the Veteran's release from service in 1955, 
following the current procedures prescribed in 38 C.F.R. § 
3.159(c) as regards requests for records from Federal facilities.

The appellant is hereby notified that if an examination is 
scheduled for him in conjunction with this appeal, it is his 
responsibility to report for the examination and to cooperate in 
the development of the case, and that the consequences of failure 
to report for a VA examination without good cause may include 
denial of the claim.  See 38 C.F.R. §§ 3.158 and 3.655 (2009).  

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2009).  
Expedited handling is requested.)

1.  The RO should obtain from the VAMC in 
Chicago all outstanding pertinent records 
of evaluation and/or treatment of the 
Veteran, since his discharge from service.  
The RO must follow the procedures set 
forth in 38 C.F.R. § 3.159(c) as regards 
requesting records from Federal 
facilities.  All records and/or responses 
received should be associated with the 
claims file.  

2.  Request all medical and legal 
documents pertaining to the Veteran's 
application for SSA disability benefits.  
If no records can be found, indicate 
whether the records do not exist and 
whether further efforts to obtain the 
records would be futile.  

3.  Schedule the Veteran for a VA 
cardiovascular examination to determine the 
nature and etiology of his hypertension.  
The claims file and a copy of this remand 
must be made available to the examiner for 
review and the examiner must indicate in 
the examination report that this has been 
accomplished.  All indicated tests and 
studies should be accomplished.  The 
examiner should offer an opinion with 
complete rationale as to whether it is at 
least as likely as not (a 50 percent 
probability or greater) that the Veteran's 
hypertension is caused by or aggravated 
by his service-connected PTSD.  

4.  Schedule the Veteran for a VA 
gastrointestinal examination to determine 
the etiology of any gastrointestinal 
disorder diagnosed.  The claims file and a 
copy of this remand must be made available 
to the examiner for review and the examiner 
must indicate in the examination report 
that this has been accomplished.  All 
indicated tests and studies should be 
accomplished.  All medication taken by the 
Veteran must be documented.  The examiner 
should offer an opinion with complete 
rationale as to the etiology of any 
gastrointestinal disorder found to include 
whether it is at least as likely as not (a 
50 percent probability or greater) that any 
gastrointestinal disorder found is related 
to the Veteran's service, including his 
treatment therein for abdominal pain, 
and/or due to medication prescribed for the 
Veteran's his service-connected PTSD or any 
other disorder.  

5.  The RO should review the claims folder 
and ensure that all of the foregoing 
development actions have been conducted and 
completed in full.  If any development is 
incomplete, appropriate corrective action 
is to be implemented.  Specific attention 
is directed to the report of examination.  
If the requested report does not include 
fully detailed descriptions of pathology 
and all test reports, specific studies or 
adequate responses to the specific opinions 
requested, the report must be returned for 
corrective action.  38 C.F.R. § 4.2 (2009); 
See also Stegall v. West, 11 Vet. App. 268 
(1998).

6.  Following completion of the above, the 
claims for should be readjudicated.  If any 
benefit sought is not granted, the Veteran 
and his representative should be furnished 
an appropriate supplemental statement of 
the case and be provided an opportunity to 
respond.  The claim should be returned to 
the Board as warranted.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).



______________________________________________
F. JUDGE FLOWERS
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


